DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This case does not claim any domestic or foreign priority.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Amendment
This office action is in response to the amendments submitted on 03/14/2022. It’s a final action based on further search and consideration and based on the provided arguments. Wherein claims 1-18 are pending and will be examined. Claims 1,2, 4,7, 8,10,13,14 and 16 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Abari et al. (US 20190204427A1), (hereinafter Abari) in view of Dumble et al. (US 20190299966 A1) (hereinafter Dumble) further in view of Lu (US 20180283873 A1)(hereinafter Lu) and further in view of Wahdan et al. (US-20150354980-A1) (hereinafter Wahdan).
Regarding independent claim 1, Abari teaches an apparatus to calibrate inertial sensors, the apparatus comprising: 
a calibration path determiner to determine a calibration path for a machine to follow (Para [0040], line 6-8, “The method may begin at step 405 where the computing system (i.e. calibration path determiner) determines the type of AV/sensor array and determines different calibration paths”. Also, Fig 1, Autonomous vehicle (AV) 140 presents the machine) during calibration of the inertial sensors (Fig 4, block 425 – sensor calibrated, Para [0027], line 10-15, “In particular embodiments, a navigation system of AV 140 may be any suitable autonomous navigation system, such as for example a navigation system based at least in part on a Global Positioning System (GPS) module, inertial measurement unit (IMU) (i.e. inertial sensors). Also check Para [0036], line 22-24, for IMU of the sensor array calibration), the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path);
an automated steerer to control steering of the machine on the calibration path (Fig 1, 106 is the calibration path) during the calibration of the inertial sensors (Para [0041], line 8-11, “Motors of platform 104 (i.e. automated steerer. As this is operated by a motor so it’s an automated steerer) may move AV140 (the machine) into a particular position relative to calibration targets 102. In particular embodiments, computing system of AV 140 may receive information that platform 104 is at the first pre-determined location and has completed positioning AV 140. The computing system of AV 140 may initiate a calibration routine in response to receiving the information that platform 104 has completed positioning of AV 140”. According to Para [0027], line 10-15, sensor array 144 is part of the AV 140and they are inertial sensor.); 
the machine follows the calibration path ( Para[0040],line 4-6, “The platform may move the AV (i.e. autonomous vehicle which is the machine here)  between pre-determined positions defined by the pre-determined path.”) between the first point of the calibration measurement path and the second point of the calibration measurement path(Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second  point of calibration measurement path ); ; and 
a sensor bias determiner to determine calibration results for the inertial sensors (Para [044], line 6-12, “At step 525. The computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position. At step 527, the computing system (i.e. sensor bias determiner) of the AV facility may determine whether the AV has completed calibration (i.e. determine calibration results) of its sensor array (i.e. inertial sensor) at the first predetermined position.”).
	Abari is silent with regards to and a turning path after the second point of the calibration measurement path; data recorder to record pitch and roll measurements from the inertial sensors as the machine follows the calibration path, wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path;
	Dumble teaches a data recorder to record pitch and roll measurements (Para[0007], line 3-7, “One calibration method records the estimated attitude measurements (i.e. pitch and roll) from the inertial sensors while stationary or traveling straight in one direction and then repeats the same process but facing 180 degrees in the other direction over the same section of the terrain.”) from the inertial sensors as the machine follows the calibration path ( Fig 6, block 150D- measure roll and pitch from inertial sensor. Based on claim 1 at page 6 the pitch and roll measurement (i.e. attitude of the inertial system) and recording happen during calibration process. According to Fig 3 and Para [0023], line 1-8 and Para [0030], line 1-5, 116 represents the desired path for calibration.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a data recorder to record pitch and roll measurements from the inertial sensors as the machine follows the calibration path as taught by Dumble into the calibration system of Abari since this is applied on calibration of inertial system. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 
The combination of Abari and Dumble are silent with regards to a turning path after the second point of the calibration measurement path; wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path;
Lu teaches a turning path after the second point of the calibration measurement path (Fig 5A, block S514, Para [0025], “calculating a third path length between the current position and the turning position, and a fourth path length between the second calibration point and the turning position;).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of turning radius as taught by Lu into the calibration system of Abari and Dumble since this is applied on calibration of inertial system. Therefore, this technique will help with utilizing turning radius to calculate other positioning parameter which will reduce error in calibration results and increase accuracy of the calculation (Lu, Fig 5 A, Para [0025]).
The combination of Abari, Dumble and Lu is silent with regards to wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path;
Wahdan teaches wherein the data recorder is to not record pitch and roll measurements (Para [0172], According to this paragraph when sufficient pitch and roll data are collected in previous calibration and path then that saved data can be used to do a direct calibration without collecting new data i.e. data recording stopes. Para [0286] also presents same process by an example) during the turning path (Para [0161], line 12-17, “Therefore, to collect sufficient data for this embodiment to perform 2D calibration for biases and scale factors, the vehicle is required to make one turn (i.e. turning path) which is very common and therefore easy to achieve during driving so the method can perform 2D calibration for biases and scale factor.”) after the second point of the calibration measurement path.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include stopping record of pitch and roll data in second path as taught by Wahdan into the calibration system of Abari as modified by Dumble and Lu since this is applied on calibration of inertial system. Therefore, this technique will facilitate faster calibration by reducing steps in-between and make the process more efficient (Wahdan, Para [0161]).

Regarding independent claim 7, Abari teaches a method for calibrating inertial sensors, the method comprising: determining a calibration path (Para [0040], line 6-8, “The method may begin at step 405 where the computing system determines the type of AV/sensor array and determines different calibration paths”)  for a machine”( Fig 1, Autonomous vehicle (AV) 140 presents the machine) to follow during calibration of the inertial sensors(Fig 4, block 425 – sensor calibrated, Para[0027], line 10-15, “In particular embodiments, a navigation system of AV 140 may be any suitable autonomous navigation system, such as for example a navigation system based at least in part on a Global Positioning System (GPS) module, inertial measurement unit (IMU)(i.e. inertial sensors). Also check Para [0036], line 22-24, for IMU of the sensor array calibration), the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path); 
controlling steering of the machine on the calibration path (Fig 1, 106 is the calibration path) during the calibration of the inertial sensors (Para [0041], line 8-11, “Motors of platform 104 (i.e. steerer) may move AV140 (the machine) into a particular position relative to calibration targets 102. In particular embodiments, computing system of AV 140 may receive information that platform 104 is at the first pre-determined location and has completed positioning AV 140. The computing system of AV 140 may initiate a calibration routine in response to receiving the information that platform 104 has completed positioning of AV 140”. According to Para [0027], line 10-15, sensor array 144 is part of the AV 140and they are inertial sensor.); 
the machine follows the calibration path ( Para[0040],line 4-6, “The platform may move the AV (i.e. autonomous vehicle which is the machine here)  between pre-determined positions defined by the pre-determined path.”) between the first point of the calibration measurement path and the second point of the calibration measurement path(Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second  point of calibration measurement path );  and 
determining calibration results for the inertial sensors (Para [044], line 6-12, “At step 525. the computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position. At step 527, the computing system of the AV facility may determine whether the AV has completed calibration (i.e. determine calibration results) of its sensor array (i.e. inertial sensor) at the first predetermined position.”).
	Abari is silent with regards to a turning path after the second point of the calibration measurement path; recording pitch and roll measurements from the inertial sensors as the machine follows the calibration path; wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path;
	Dumble teaches  recording pitch and roll measurements (Para [0007], line 3-7, “One calibration method records the estimated attitude measurements (i.e. pitch and roll) from the inertial sensors while stationary or traveling straight in one direction and then repeats the same process but facing 180 degrees in the other direction over the same section of the terrain.”) from the inertial sensors as the machine follows the calibration path (Fig 6, block 150D- measure roll and pitch from inertial sensor. Based on claim 1 at page 6 the pitch and roll measurement (i.e. attitude of the inertial system) and recording happen during calibration process. According to Fig 3 and Para [0023], line 1-8 and Para [0030], line 1-5, 116 represents the desired path for calibration.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a data recorder to record pitch and roll measurements from the inertial sensors as the machine follows the calibration path as taught by Dumble into the calibration system of Abari since this is applied on calibration of inertial system. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 
The combination of Abari and Dumble are silent with regards to a turning path after the second point of the calibration measurement path; wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path;
Lu teaches a turning path after the second point of the calibration measurement path (Fig 5A, block S514, Para [0025], “calculating a third path length between the current position and the turning position, and a fourth path length between the second calibration point and the turning position;).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of turning radius as taught by Lu into the calibration system of Abari and Dumble since this is applied on calibration of inertial system. Therefore, this technique will help with utilizing turning radius to calculate other positioning parameter which will reduce error in calibration results and increase accuracy of the calculation (Lu, Fig 5 A, Para [0025]).
The combination of Abari, Dumble and Lu is silent with regards to wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path;
Wahdan teaches wherein the data recorder is to not record pitch and roll measurements (Para [0172], According to this paragraph when sufficient pitch and roll data are collected in previous calibration and path then that saved data can be used to do a direct calibration without collecting new data i.e. data recording stopes. Para [0286] also presents same process by an example) during the turning path (Para [0161], line 12-17, “Therefore, to collect sufficient data for this embodiment to perform 2D calibration for biases and scale factors, the vehicle is required to make one turn (i.e. turning path) which is very common and therefore easy to achieve during driving so the method can perform 2D calibration for biases and scale factor.”) after the second point of the calibration measurement path.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include stopping record of pitch and roll data in second path as taught by Wahdan into the calibration system of Abari as modified by Dumble and Lu since this is applied on calibration of inertial system. Therefore, this technique will facilitate faster calibration by reducing steps in-between and make the process more efficient (Wahdan, Para [0161]).

Regarding independent claim 13 Abari teaches a non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least:
determine a calibration path (Para [0040], line 6-8, “The method may begin at step 405 where the computing system determines the type of AV/sensor array and determines different calibration paths”)  for a machine”( Fig 1, Autonomous vehicle (AV) 140 presents the machine) to follow during calibration of the inertial sensors(Fig 4, block 425 – sensor calibrated, Para[0027], line 10-15, “In particular embodiments, a navigation system of AV 140 may be any suitable autonomous navigation system, such as for example a navigation system based at least in part on a Global Positioning System (GPS) module, inertial measurement unit (IMU)(i.e. inertial sensors). Also check Para [0036], line 22-24, for IMU of the sensor array calibration), the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path); 
control steering of the machine on the calibration path (Fig 1, 106 is the calibration path) during the calibration of the inertial sensors (Para [0041], line 8-11, “Motors of platform 104 (i.e. steerer) may move AV140 (the machine) into a particular position relative to calibration targets 102. In particular embodiments, computing system of AV 140 may receive information that platform 104 is at the first pre-determined location and has completed positioning AV 140. The computing system of AV 140 may initiate a calibration routine in response to receiving the information that platform 104 has completed positioning of AV 140”. According to Para [0027], line 10-15, sensor array 144 is part of the AV 140and they are inertial sensor.); 
the machine follows the calibration path ( Para[0040],line 4-6, “The platform may move the AV (i.e. autonomous vehicle which is the machine here)  between pre-determined positions defined by the pre-determined path.”) between the first point of the calibration measurement path and the second point of the calibration measurement path(Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second  point of calibration measurement path ); ; and 
determine calibration results for the inertial sensors (Para [044], line 6-12, “At step 525 the computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position. At step 527, the computing system of the AV facility may determine whether the AV has completed calibration (i.e. determine calibration results) of its sensor array (i.e. inertial sensor) at the first predetermined position.”).
	Abari is silent with regards to and a turning path after the second point of the calibration measurement path; record pitch and roll measurements from the inertial sensors as the machine follows the calibration path; wherein the data recorder is to not record pitch and roll measurements when the machine follows the;
	Dumble teaches record pitch and roll measurements (Para [0007], line 3-7, “One calibration method records the estimated attitude measurements (i.e. pitch and roll) from the inertial sensors while stationary or traveling straight in one direction and then repeats the same process but facing 180 degrees in the other direction over the same section of the terrain.”) from the inertial sensors as the machine follows the calibration path (Fig 6, block 150D- measure roll and pitch from inertial sensor. Based on claim 1 at page 6 the pitch and roll measurement (i.e. attitude of the inertial system) and recording happen during calibration process. According to Fig 3 and Para [0023], line 1-8 and Para [0030], line 1-5, 116 represents the desired path for calibration.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a data recorder to record pitch and roll measurements from the inertial sensors as the machine follows the calibration path as taught by Dumble into the calibration system of Abari since this is applied on calibration of inertial system. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 
The combination of Abari and Dumble are silent with regards to a turning path after the second point of the calibration measurement path; wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path;
Lu teaches a turning path after the second point of the calibration measurement path (Fig 5A, block S514, Para [0025], “calculating a third path length between the current position and the turning position, and a fourth path length between the second calibration point and the turning position;).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of turning radius as taught by Lu into the calibration system of Abari and Dumble since this is applied on calibration of inertial system. Therefore, this technique will help with utilizing turning radius to calculate other positioning parameter which will reduce error in calibration results and increase accuracy of the calculation (Lu, Fig 5 A, Para [0025]).
The combination of Abari, Dumble and Lu is silent with regards to wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path;
Wahdan teaches wherein the data recorder is to not record pitch and roll measurements (Para [0172], According to this paragraph when sufficient pitch and roll data are collected in previous calibration and path then that saved data can be used to do a direct calibration without collecting new data i.e. data recording stopes. Para [0286] also presents same process by an example) during the turning path (Para [0161], line 12-17, “Therefore, to collect sufficient data for this embodiment to perform 2D calibration for biases and scale factors, the vehicle is required to make one turn (i.e. turning path) which is very common and therefore easy to achieve during driving so the method can perform 2D calibration for biases and scale factor.”) after the second point of the calibration measurement path.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include stopping record of pitch and roll data in second path as taught by Wahdan into the calibration system of Abari as modified by Dumble and Lu since this is applied on calibration of inertial system. Therefore, this technique will facilitate faster calibration by reducing steps in-between and make the process more efficient (Wahdan, Para [0161]).

Regarding claim 2, 8, and 14 the combination of Abari, Dumble, Lu and Wahdan teaches the limitations of claim 1, 7, and 13 respectively.
	The combination is silent with regards to, wherein the calibration path determiner is configured to receive a turn radius of the machine for a turning path from a user interface, the turning path included in the calibration path after the second point of the calibration path.  
	Lu teaches wherein the calibration path determiner is configured to receive a turn radius of the machine for the turning path from a user interface (Para[0050], “a determining module (i.e. calibration path determiner), configured to determine, according to a dead reckoning technology, coordinates of a current position of the portable electronic device, a track parameter value at the current position, and a motion direction at the current position, where the track parameter value includes any one of a curvature change rate, a curvature radius change rate, a curvature, or a curvature radius (i.e. turn radius) , portable electronic device(i.e. the machine)  moves on a preset target path,(i.e. calibration path)  and at least two calibration points are set on the target path;”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of turning radius as taught by Lu into the calibration system of Abari and Dumble since this is applied on calibration of inertial system. Therefore, this technique will help with utilizing turning radius to calculate other positioning parameter which will reduce error in calibration results and increase accuracy of the calculation (Lu, Fig 5 A, Para [0025]).
Regarding claim 3, 9, and 15 the combination of Abari, Dumble, Lu and Wahdan teaches the limitations of claim 2, 8, and 14 respectively.
	Abari teaches the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path).
	Abari is silent with regards to wherein the data recorder is to record the pitch and roll measurements at different locations along the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path 
	Dumble further teaches wherein the data recorder is to record the pitch and roll measurements ( Para[0030],line 8-10, “For example, inertial sensor subsystem 108 may provide yaw, roll, and pitch measurements.”) at different locations along the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path (Fig 3, Para[0027], line 3-4, “Referring first to FIG. 3, control unit 118 measures and stores different altitudes 126A-126E (i.e. pitch and roll from different locations) from data supplied by GNSS subsystem 106 while vehicle 102 travels along a path 124 (i.e. calibration path). The different altitude measurements 126 correspond to changes in the altitude of terrain 116.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a data recorder to record pitch and roll measurements from the inertial sensors as the machine follows the calibration path as taught by Dumble into the calibration system of Abari since this is applied on calibration of inertial system. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 
Regarding claim 4, 10, and 16 the combination of Abari, Dumble, Lu and Wahdan teaches the limitations of claim 3, 9, and 15 respectively.
	Abari is silent with regards to wherein the data recorder is to record the pitch and roll measurements at the different locations along the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path in a second direction.
	Dumble further teaches wherein the data recorder is to record the pitch and roll measurements at the different locations along the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path in a second direction ( Para[0007], line 3-7, “One calibration method records the estimated attitude (i.e. pitch and roll)measurements from the inertial sensors while stationary' or traveling straight in one direction (i.e. first direction) and then repeats the same process but facing 180 degrees in the other direction  (i.e. second direction) over the same section of the terrain.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a data recorder to record pitch and roll measurements from the inertial sensors as the machine follows the calibration path as taught by Dumble into the calibration system of Abari since this is applied on calibration of inertial system. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 
Regarding claim 5, 11, and 17 the combination of Abari, Dumble, Lu and Wahdan teaches the limitations of claim 4, 10, and 16 respectively.
	Abari is silent with regards to wherein the first direction is from the first point of the calibration measurement path to the second point of the calibration measurement path before the turning path, and the second direction is from the second point of the calibration measurement path after completion of the turning path to the first point of the calibration measurement path.
	Lu further teaches wherein the first direction is from the first point of the calibration measurement path to the second point of the calibration measurement path before the turning path, and the second direction is from the second point of the calibration measurement path after completion of the turning path to the first point of the calibration measurement path (Fig 5, S504 - If the motion direction is from a firstcalibration point to a second calibration point (i.e. first direction . this is before turning path as turning path comes at step S506), the portable electronic deviceobtains coordinates of the second calibration point.” Also, Fig 5- S514 and S515 – third path length is the second direction as it is after turning.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of turning radius as taught by Lu into the calibration system of Abari and Dumble since this is applied on calibration of inertial system. Therefore, this technique will help with utilizing turning radius to calculate other positioning parameter which will reduce error in calibration results and increase accuracy of the calculation (Lu, Fig 5 A, Para [0025]).


Regarding claim 6, 12, and 18 the combination of Abari, Dumble, and Lu and Wahdan teaches the limitations of claim 5, 11, and 17 respectively.
	Abari teaches wherein the sensor bias determiner is to determine the calibration results (Para [044], line 6-12, “At step 525. The computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position. At step 527, the computing system (i.e. sensor bias determiner) of the AV facility may determine whether the AV has completed calibration (i.e. determine calibration results) of its sensor array (i.e. inertial sensor) at the first predetermined position.”).
	Abari is silent with regards to wherein the sensor bias determiner is to determine the calibration results for the inertial sensors by comparing the pitch and roll measurements from the first direction and the pitch and roll measurements from the second direction for each of the different locations
	Dumble further teaches wherein the sensor bias determiner is to determine the calibration results for the inertial sensors by comparing the pitch and roll measurements from the first direction and the pitch and roll measurements from the second direction for each of the different locations ( Para[0053], line 2-7, “For example, control unit 118 calculates the differences of the calculated terrain/vehicle roll and pitch(i.e. roll and pitch from second direction) compared with the measured roll and pitch from inertial sensor subsystem 108 (i.e. roll and pitch in first direction) to determine the mounting biases between inertial sensor subsystem 108 and vehicle 102.” As the “comparing roll and pitch in second direction” is unclear and indefinite based on discussion of 112(b) section, so Examiner has used broadest reasonable interpretation.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a data recorder to record pitch and roll measurements from the inertial sensors as the machine follows the calibration path as taught by Dumble into the calibration system of Abari since this is applied on calibration of inertial system. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 
Response to Arguments
Applicant's arguments filed on 03/23/2022 have been fully considered
With regards to the arguments related to “Claim rejection 112(b)” the arguments are persuasive. Thus, rejection has been withdrawn.
With regards to the arguments related to “Claim rejection 103” the arguments are not persuasive. Below is examiner’s explanation:
	Applicant argues – “While Lu describes a target path for a portable electronic device that includes a tack parameter value for any curvature changes (e.g., turns), Lu does not describe the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path, and a turning path after the second point of the calibration measurement path.”
 	Examiner respectfully disagree for following reasons:
Lu clearly presents first and second calibration point in Fig 5, block 504. It also discusses turning around in 506 and 514 block.
	Applicant  further argues – “While Wahdan describes calibration while a vehicle makes a turn and using saved data from previous calibrations without collecting new data, Wahdan does not describe the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path, and a turning path after the second point of the calibration measurement path, and record pitch and roll measurements from the inertial sensors as the machine follows the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path,.”
 	Examiner respectfully disagree for following reasons:
Prior art of Abari is already teaching the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path);
The other prior art Wahdan is combined with this just to teach the part – “wherein the data recorder is to not record pitch and roll measurements (Para [0172], According to this paragraph when sufficient pitch and roll data are collected in previous calibration and path then that saved data can be used to do a direct calibration without collecting new data i.e. data recording stopes. Para [0286] also presents same process by an example) during the turning path (Para [0161], line 12-17, “Therefore, to collect sufficient data for this embodiment to perform 2D calibration for biases and scale factors, the vehicle is required to make one turn (i.e. turning path) which is very common and therefore easy to achieve during driving so the method can perform 2D calibration for biases and scale factor.”) after the second point of the calibration measurement path.” 
Therefor the rejection is still maintained.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Ryan et al. (US 20160047890 A1) – This art teaches about the estimating position and orientation of a mobile communication device in a beacon-based positioning system.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/18/2022